0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 has been considered by the examiner.

Response to Arguments
Applicant’s arguments (02/22/2021) with respect to the art rejection of at least independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-15 are objected to because of the following informality:
Claim 1 line 10 has been amended to recite “to be input” which should be “and is input” to avoid an interpretation of the “to be input” as being an optional limitation not required to be met by the cited prior art.

Dependent claims 2-15 are also objected to since they depend on objected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Strütt et al (U.S. 2021/0088991) in view of Simon et al. (U.S. 10,256,830).
With respect to claim 1, Strütt et al. disclose:
A two-wire transmitter that is connected to an circuit via two transmission lines and outputs a current signal (Fig. 1 current signal Io) to the circuit while using the circuit as a power source (Fig. 1 the claimed two-wire transmitter comprises all the components shown in Fig. 1 except for the measuring device 6. [0040], [0002] and two wire transmission disclosed in [0005], [0015]-[0016]. The circuit 6 is used as a power source (for itself) as disclosed in [0058] by virtue of the C2, lines 4-7 of [0058]), the two-wire transmitter comprising:

Strütt et al. do not expressly disclose: external circuit. 
In the same field of endeavor, Simon et al. disclose: external circuit. (Fig. 1 measuring device MA is an external circuit to the rest of the device, refer to column 12, lines 14-20).


With respect to claim 2, modified Strütt et al. disclose: the more the current output circuit reduces the current flowing as the current signal based on the first signal, the more the shunt regulator circuit increases the circuit voltage based on the first signal (implicit function of the zener diode shunt regulator which is used to stabilize voltage UK across K1 and K2, as the output current out of 13 is reduced , 13 increases the voltage to maintain UK at a stable value).

With respect to claim 3, modified Strütt et al. disclose: wherein the measured data processing circuit (13) includes a signal processing circuit (unlabeled box based on lines 9-14 of [0044] and the context of the rest of [0044]) configured to process the electrical signal (as part of generating the 4-20mA current based on the measured electrical signal and optionally communication signal KS (out of  5) as described in [0044]) and output a control signal (output of the unlabeled box corresponds to the claimed control signal ), and a first signal generation circuit (13) configured to output the first signal based on the control signal (as shown and described in [0044])..
.

8.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Strütt et al (U.S. 2021/0088991) in view of Simon et al. (U.S. 10,256,830) and further in view of Maki et al. (U.S. 2018/0097439).
	With respect to claim 9, neither one of Strütt et al. or Simon et al. expressly disclose: wherein the measured data processing circuit includes an abnormal state detection circuit.
	In the field of implementing a (series) regulator, Maki et al. disclose: wherein a data processing circuit includes an abnormal state detection circuit ([0014] the series regulator corresponds to the claimed data processing circuit and includes a thermal shutdown circuit (which corresponds to the claimed abnormal state detection circuit as it detects an overheating (abnormal) state [0007]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measured data processing circuit of Maki et al. to include an abnormal state detection circuit (the thermal shutdown circuit of Maki et al.) so that the measured data processing circuit of of Strütt et al. ([0010], [0057], [0057]) detects and stops its operation when its temperature reaches a predetermined value.

Claims 10-12 are rejected based on the rationale used to reject claim 9 above.


Allowable Subject Matter
9.	Claims 5-8, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schleith et al. (U.S. 2013/0271156) refer to the system of Fig. 1.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOPHIA  VLAHOS

Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        04/30/2021